 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     RICHARD T. STANFIELD,                           CASE NO. C21-5092 BHS
 8
                              Plaintiff,             ORDER GRANTING PLAINTIFF’S
 9          v.                                       MOTION FOR REMAND

10   METROPOLITAN CASUALTY
     INSURANCE COMPANY,
11
                              Defendant.
12

13
            This matter comes before the Court on Plaintiff Richard Stanfield’s motion to
14
     remand. Dkt. 12. The Court has considered the briefings filed in support of and in
15
     opposition to the motion and the remainder of the file and hereby grants the motion for
16
     the reasons stated herein.
17
                      I.   FACTUAL & PROCEDURAL BACKGROUND
18          Stanfield and Suzanne Hougland were in an automobile accident on April 5, 2015
19   allegedly caused by an uninsured motorist. At the time, Hougland and Stanfield were
20   insured together under a shared policy with Metropolitan; the policy provides $100,000
21   per person and $300,000 total in uninsured motorist (“UIM”) coverage. Metropolitan
22


     ORDER - 1
 1   asserts that Hougland and Stanfield settled with the at-fault driver for policy limits of

 2   $15,000 and then pursued claims for bodily injury under their UIM coverage.

 3          After a demand from Hougland and Stanfield that Metropolitan pay the full limit

 4   of $100,000 to each of them for their bodily injuries, Metropolitan made advance

 5   payments to $58,000 and $50,000 to Hougland and Stanfield, respectively. Dkt. 16-7, 16-

 6   8. Metropolitan made these advance payments without execution of any release. See Dkt.

 7   15 at 3.

 8          Hougland and Stanfield then filed a joint complaint in Pierce County Superior

 9   Court, seeking to pursue the remainder of their uninsured motorist coverage (i.e., $42,000

10   for Hougland and $50,000 for Stanfield). See Hougland et al. v. Metropolitan Casualty

11   Ins. Co., 3:20-cv-06137-TSZ, Dkt. 1-1 (W.D. Wash. 2020). Metropolitan removed the

12   case to this Court on the basis of diversity jurisdiction, id., Dkt. 1, and Hougland and

13   Stanfield voluntarily dismissed their complaint, id., Dkt. 2.

14          Hougland and Stanfield then refiled their claims in Pierce County Superior Court,

15   albeit separately. See Dkt. 1-1; Hougland v. Metropolitan Causaulty Ins. Co., 3:21-cv-

16   05090-BHS (W.D. Wash.), Dkt. 1-1. Metropolitan again removed the two cases on the

17   basis of diversity. Dkt. 1; Hougland, 3:21-cv-05090-BHS, Dkt. 1.

18          Stanfield moves to remand the case, arguing that removal was improper as the

19   amount in controversy does not reach the threshold $75,000 to confer diversity

20   jurisdiction. 1 Dkt. 12. He also seeks an award of fees and costs. See id. at 6–7.

21
            1
             Metropolitan additionally moved to consolidate Hougland with this case. Hougland,
22   3:21-cv-05090-BHS, Dkt. 8. That motion is addressed in a separate order.



     ORDER - 2
 1                                      II. DISCUSSION

 2   A.     Motion to Remand

 3          “A defendant generally may remove a civil action if a federal district court would

 4   have original jurisdiction over the action.” Allen v. Boeing Co., 784 F.3d 625, 628 (9th

 5   Cir. 2015). Federal courts have original jurisdiction over, inter alia, cases where there

 6   exists a complete diversity of citizenship and the amount in controversy exceeds $75,000.

 7   28 U.S.C. § 1332(a); Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). Defendants who

 8   remove cases on the basis of diversity jurisdiction must prove, by a preponderance of the

 9   evidence, that removal is proper. Geographic Expeditions, Inc. v. Estate of Lhotka ex rel.

10   Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010). There exists a “strong presumption against

11   removal jurisdiction,” which “must be rejected if there is any doubt as to the right of

12   removal in the first instance.” Id. (internal quotation omitted); see also Gaus v. Miles,

13   Inc., 980 F.2d 564, 566 (9th Cir. 1992) (courts should “strictly construe the removal

14   statute against removal jurisdiction”); Shamrock Oil & Gas Corp. v. Sheets, 313 U.S.

15   100, 108–09 (1941) (“Due regard for the rightful independence of state governments . . .

16   requires that [federal courts] scrupulously confine their own jurisdiction to the precise

17   limits which [§ 1441] has defined.”).

18          Metropolitan asserts that the amount in controversy is met because (1) Stanfield

19   seeks attorney fees pursuant to Olympic Steamship; (2) he implicitly asserts claims of bad

20   faith; (3) the amount in controversy is not reduced by pre-litigation advances; and (4)

21   Hougland and Stanfield have aggregating damages for the purposes of diversity. The

22   Court will address each argument in turn.



     ORDER - 3
 1          1.     Olympic Steamship Fees

 2          In Washington, “an award of fees is required in any legal action where the insurer

 3   compels the insured to assume the burden of legal action, to obtain the full benefit of his

 4   insurance contract, regardless of whether the insurer’s duty to defend is at issue.”

 5   Olympic Steamship v. Centennial Ins. Co., 117 Wn.2d 37, 53 (1991). “[T]he rule

 6   articulated in Olympic Steamship is applicable where the insurer forces the insured to

 7   litigate questions of coverage . . . .” McGreevy v. Oregon Mut. Ins. Co., 128 Wn.2d 26,

 8   33 n.6 (1995). “‘Coverage means the assumption of risk of occurrence of the event

 9   insured against before its occurrence.’” Kroeger v. First Nat. Ins. Co. of Am., 80 Wn.

10   App. 207, 210 (1995) (quoting Ryan v. Cuna Mut. Ins. Soc’y, 84 Wn.2d 612, 615 (1974)).

11   “Coverage disputes include both cases in which the issue of any coverage is disputed and

12   cases in which ‘the extent of the benefit provided by an insurance contract’ is at issue.”

13   Leingang v. Pierce Cty. Med. Bureau, Inc., 131 Wn.2d 133, 147 (1997) (quoting

14   McGreevy, 128 Wn.2d at 33).

15          On the other hand, “dispute[s] over the value of the claim presented under the

16   policy . . . are not properly governed by the rule in Olympic Steamship.” Dayton v.

17   Farmers Ins. Group, 124 Wn.2d 277, 280 (1994). “Where the insurer admits coverage

18   but, in good faith, denies or disputes the value of the claim, [Olympic Steamship] does not

19   authorize fees.” Solnicka v. Safeco Ins. Co. of Illinois, 93 Wn. App. 531, 533 (1999).

20                 Often, however, there is a fine line between a coverage dispute and a
            claim dispute. The insurer may admit some coverage, but dispute the scope
21          of coverage and then contend the case involves a claim dispute. Coverage
            disputes include cases in which coverage is denied and those in which the
22          extent of the benefit is disputed. Coverage questions focus on such


     ORDER - 4
 1          questions as whether there is a contractual duty to pay, who is insured, the
            type of risk insured against, or whether an insurance contract exists at all.
 2                 Claim disputes, on the other hand, raise factual questions about the
            extent of the insured’s damages. They involve factual questions of liability,
 3          injuries, and damages and are therefore appropriate for arbitration.

 4   Id. at 534 (citations omitted).

 5          While Stanfield’s complaint sets out a demand of Olympic Steamship fees in

 6   praying “for an award of reasonable attorney’s fees and costs, pursuant to Olympic

 7   Steamship and its progeny, and/or pursuant to contract law, common law or equity,” Dkt.

 8   1-1 at 4, he argues that “the dispute is currently about only the value of these claims, not

 9   whether coverage exists,” Dkt. 18 at 4. It is notable that Metropolitan does not classify

10   the case as a coverage dispute; indeed, it appears that Metropolitan has conceded that

11   Stanfield is covered by the UIM policy up to $100,000. See Dkt. 16-1. Metropolitan

12   further states that it “disputed [Stanfield’s] asserted value of the claims, and attempted to

13   negotiate a reasonable settlement.” Dkt. 15 at 2.

14          Metropolitan provides evidence and lengthy analysis on Stanfield’s Olympic

15   Steamship fees, but it has not established by a preponderance of the evidence that this

16   case is anything but a claim dispute. Stanfield alleges that Metropolitan “agreed that [he]

17   was not fully compensated by the liability limits paid by the tortfeasor’s insurer and paid

18   $58,000 of the UIM limits” and that he “was not fully compensated and is entitled to

19   pursue claims for the remaining UIM benefits.” Dkt. 1-1, ¶¶ 3.10, 3.11. Based on these

20   allegations, it is a more reasonable assumption that this case involves “factual questions

21   of liability, injuries, and damages” instead of “interpretation of the meaning or

22


     ORDER - 5
 1   application of a policy . . . .” King Cty. v. Vinci Const. Grands Projets, 191 Wn. App.

 2   142, 188–89 (2015) (internal citations and quotations omitted).

 3          The Court thus concludes that, at this stage, Stanfield brings a claim dispute

 4   against Metropolitan and that Olympic Steamship fees are unavailable although pled. As

 5   such, the speculated attorney’s fees cannot aggregate to satisfy the amount in

 6   controversy.

 7          2.      Claims of Bad Faith

 8          Metropolitan next argues that Stanfield complaint satisfies the amount in

 9   controversy because his “complaint is so vaguely and broadly pled that it encompasses

10   extracontractual claims of bad faith.” Dkt. 15 at 14. Relying on communications between

11   counsel, Metropolitan argues that Stanfield threatened to pursue extracontractual bad

12   faith and Insurance Fair Conduct Act claims. While Stanfield’s complaint is sparse, the

13   Court agrees that he has not alleged any IFCA violations or extracontractual claims.

14   Metropolitan’s argument that the Court should read in such claims is unsupported by any

15   legal authority.

16          Further, “a defendant who fails in an attempt to remove on the initial pleadings

17   can file a removal petition when subsequent pleadings or events reveal a new and

18   different ground for removal.” Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785,

19   789 (9th Cir. 2018) (internal quotations omitted). If Stanfield were to amend the

20   complaint to bring extracontractual claims, resulting in an amount in controversy greater

21   than $75,000, Metropolitan would have the opportunity to remove the case to federal

22


     ORDER - 6
 1   court within 30 days of receiving notice of amendment. See id. at 788. Therefore, the

 2   “additional” bad faith claims cannot be included in the amount in controversy.

 3          3.     Prelitigation Advances

 4          Metropolitan additionally argues that the amount in controversy should not be

 5   reduced by the prelitigation advances it made to Stanfield, i.e. that the amount in

 6   controversy should be the entire $100,000 UIM policy. “In general, affirmative defenses,

 7   counterclaims, and potential offsets may not be invoked to demonstrate the amount-in-

 8   controversy is actually less than the jurisdictional minimum.” Cortez Martine v. Ford

 9   Motor Co., 2019 WL 1988398, at *3 (E.D. Cal. May 6, 2019) (internal citations omitted).

10   Metropolitan concedes that it has been unable to locate authority on potential offsets

11   decided in the context of a defendant seeking removal. Dkt. 18 at 17. But it argues that

12   Stanfield’s claim is that he is entitled to the entire $100,000 available under his UIM

13   policy and that the amount has been offset by the $50,000 it has already paid him.

14   Further, Metropolitan argues that it retains the right to recoup overpayment if it is

15   determined that Stanfield’s claim is valued less than the advances it already paid to him.

16   Thus, Metropolitan argues that the amount in controversy should be deemed the entire

17   $100,000 UIM policy, not just the remaining $50,000.

18          The Court is not persuaded the potential offset establishes the entire $100,000

19   UIM policy as the amount in controversy. “Events occurring subsequent to the institution

20   of suit which reduce the amount recoverable below the statutory limit” do not eliminate

21   federal diversity jurisdiction. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283,

22   289–90 (1938) (emphasis added). The offer of the $50,000 to Stanfield occurred prior to


     ORDER - 7
 1   the current lawsuit, leaving the remaining $50,000 of UIM coverage in controversy. The

 2   Court would necessarily have to decide the merits of this case to determine whether the

 3   amount in controversy is met if it had to evaluate Metropolitan’s potential offset

 4   argument. See Geographic Expeditions, 599 F.3d at 1108. Stanfield’s complaint plainly

 5   states that he is pursuing “claims for the remaining UIM benefits.” Dkt. 1-1, ¶ 3.11. If the

 6   entire $100,000 UIM policy again becomes at issue, Metropolitan would again have the

 7   opportunity to remove the case to federal court. Metropolitan’s prelitigation advances are

 8   thus not a part of the amount in controversy.

 9          4.       Aggregating Damages

10          Finally, Metropolitan argues that the damages between Hougland and Stanfield

11   can be aggregated to satisfy the amount in controversy. Dkt. 18 at 18 (citing Ali v.

12   Progressive Direct Ins. Co., Case No. C19-1015 RSM, 2019 WL 4565495, at *2 (W.D.

13   Wash. Sept. 20, 2019)). This Court has previously concluded that “aggregation has been

14   permitted in cases in which two or more plaintiffs unite to enforce a single title or right in

15   which they have a common and undivided interest.” Ali, 2019 WL 4565495, at *2 (citing

16   Synder v. Harris, 394 U.S. 332, 335 (1969)). Metropolitan thus argues that the Court

17   should find that Hougland and Stanfield’s claims constitute a common and undivided

18   interest because their contractual damages arise under a joint policy with an aggregate

19   policy limit.

20          However, the plaintiffs in Ali brought suit together whereas Hougland and

21   Stanfield have purposefully decided to bring separate claims. Hougland and Stanfield

22   were previously united to enforce their rights under the UIM policy but chose to


     ORDER - 8
 1   voluntarily dismiss and refile separately. See Hougland et al. v. Metropolitan Casualty

 2   Ins. Co., 3:20-cv-06137-TSZ, Dkts. 1-1, 2 (W.D. Wash. 2020). The Court cannot say that

 3   Hougland and Stanfield are united in litigation to enforce a single title or right in which

 4   they have a common undivided interest, unlike Ali. Their claims are therefore not

 5   aggregable to satisfy the amount in controversy.

 6          The Court thus GRANTS Stanfield’s motion to remand as Metropolitan has not

 7   established the amount in controversy by a preponderance of the evidence.

 8   B.     Attorney’s Fees and Costs

 9          “An order remanding the case may require payment of just costs and any actual

10   expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C.

11   § 1447(c). “Absent unusual circumstances, courts may award attorney’s fees under

12   § 1447(c) only where the removing party lacked an objectively reasonable basis for

13   seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). “[T]he

14   standard for awarding fees should turn on the reasonableness of the removal.” Id. The

15   plaintiff does not have to prove that the defendant’s “action was frivolous, unreasonable,

16   or without foundation,” because “there is no basis here for a strong bias against fee

17   awards.” Id. at 138.

18                  The process of removing a case to federal court and then having it
            remanded back to state court delays resolution of the case, imposes
19          additional costs on both parties, and wastes judicial resources. Assessing
            costs and fees on remand reduces the attractiveness of removal as a method
20          for delaying litigation and imposing costs on the plaintiff. The appropriate
            test for awarding fees under § 1447(c) should recognize the desire to deter
21          removals sought for the purpose of prolonging litigation and imposing costs
            on the opposing party, while not undermining Congress’ basic decision to
22


     ORDER - 9
 1          afford defendants a right to remove as a general matter, when the statutory
            criteria are satisfied.
 2
     Id. at 140.
 3
            While Metropolitan’s improper removal delayed the proceedings and increased
 4
     Stanfield’s costs of litigation, the Court is unable to conclude that an award of fees is
 5
     warranted. Stanfield’s complaint contains a demand of Olympic Steamship fees, which
 6
     alludes to a claim of denial of coverage. See Dkt. 1-1 at 4 (praying “for an award of
 7
     reasonable attorney’s fees and costs, pursuant to Olympic Steamship and its progeny,
 8
     and/or pursuant to contract law, common law or equity.”). Based on a literal reading of
 9
     these allegations, the Court is unable to conclude that it was objectively unreasonable to
10
     base removal on the possibility of an award of Olympic Steamship fees. Thus,
11
     Metropolitan avoids an award of fees in this matter based on one reasonable argument.
12
                                           III. ORDER
13
            Therefore, it is hereby ORDERED that Stanfield’s motion to remand, Dkt. 12, is
14
     GRANTED. The Clerk shall remand this action to Pierce County Superior Court and
15
     close this case.
16
            Dated this 27th day of May, 2021.
17

18

19
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge
20

21

22


     ORDER - 10
